DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2021.

Response to Amendment
Acknowledgement is made of the amendment filed on 01/07/2021 in which claims 15-20 were canceled and claims 21-26 are added. Therefore claims 1-14 and 21-26 are pending for examination below. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-14, drawn to A vehicle charger and method for charging a battery of a vehicle wherein the battery charger is coupled to a display calculates an amount of time required to charge the . 

Group III, claim(s) 21-26, drawn to A vehicle charger for charging a battery of a vehicle and for communication with a portable controller that is remote from the vehicle. The portable controller receiving wireless signals from the battery charger in order to notify a user and receiving alerts for a user in a repeated manner regarding an amount of time to charge the battery.  

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of the Group I invention, a controller adapted to calculate time to charge the battery and display for displaying that time, as claimed therein is not present in the invention of Group III. The special technical feature of the Group III invention, a vehicle charger for charging a battery of a vehicle and for communication with a portable controller that is remote from the vehicle, the portable controller receiving wireless signals from the battery charger in order to notify a user and receiving alerts for a user in a repeated manner regarding an amount of time to charge the battery, as claimed therein is not present in the invention of Group I. 
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a vehicle charger for charging a battery of a vehicle, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 6,963,186 to Hobbs, see abstract. 

Additional consideration was made with respect to the search strategies and prior arts likely to be found. For example, the separate groups would require different and separate search strategies and a reference that applied to group I is not likely to be able to be applied to the subject matter of group II. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859